Title: From John Adams to James Warren, 9 April 1783
From: Adams, John
To: Warren, James


Dear Sir
Paris April 9. 1783

I hope this will find you in Congress, Supporting your Country and her Friends, where you ought to have been these many Years past.— For want of a few more hands of your Stamp at the Great Wheel, We poor Creatures are trembling here under a fearfull Looking for of Judgment and fiery Indignation from Philadelphia.
It is utterly inconceivable how Congress can have been deceived into Such Instructions as they gave Us, which without all Controversy would have ruined our Country if they had been obeyed. Those Instructions put Some of our essential Interests into the Power of the worst Ennemy of those Interests.
Great Britain is in a State that is undefineable. Unable for many Weeks to form any Administration at all, the King is now reported to have made a Combination So whimsical that it cannot be expected to last, if it can operate at all. it must be divided in Sentiment upon every material Question. The Distress for Grain, the Poverty of the Treasury, the Weakness of publick Credit, the Weight of Taxes, the general Discontents and Animosities and the Danger if not the Certainty of a publick Bankruptcy at least in Part, threaten that devoted Country with Calamities of which no Man can foresee the End.—
You are threatned with an Inundation of Emigrants from all Parts of Europe, but there will not be Such an Appearance of them as is talked of.— it is not So easy for Men to change Countries.— if you were to listen to the Conversations in private Circles or in Coffeehouses or to the Paragraphs in the Gazettes, you would think that all Europe was about to empty itself into America: But After all the Number of Emigrants will be Small.
I am in expectation every hour of receiving your Acceptance of my Resignation, and indeed I Stand in need of it.— The Scenes of Gloom Danger and Perplexity I have gone through, by Sea and Land, and the Shocks of Various Climates, have affected my health to a great degree and what is worse my Spirits. Firm as Some People have been complaisant enough to Suppose my Temper is, I assure you it has been shaken to its foundations, and more by the fluctuating Councils of Philadelphia than by any Thing else.— When a Man sees entrusted to him the most essential Interests of his Country, Sees that they depend wholly essentially upon him and that he must defend them against the Malice of Ennemies, the Finesse of Allies, the Treachery of a Colleague, and sees that he is not to be supported even by his Employers, you may well imagine a Man does not sleep on a bed of Roses. it is enough to poison the Life of Man in its most Secret Sources.
The Fever which I had at Amsterdam, which held me for five Days hickouping and Senseless over the Grave, eshausted me in such a Manner that I never have been able to recover it entirely. I have rode and walked and exercised incessantly now for a Year and three Quarters, and have lived in all respects with great Caution, but all does not do.— I have Weaknesses of Mind and Body, to which I have been all my Life before a Stranger. But I am not yet however So weak as to Stay in Europe, with a Wound upon my honour. and if I had the Health of Hercules, I would go home Leave or no Leave, the Moment another Person is appointed to Great Britain— No fooling in such a March. I will not be horse Jockeyed.— at least if I am De Vergennes & Franklin shall not be the Jockies.
It is not that I am ambitious of the Honour of a Commission to st James’s or that I fondly expect an happy Life there. I could be happier, I believe at the Hague. But my Ennemies, because they are Ennemies or despisers of the Interests of my Country shall never have Such a Tryumph over me. I should think myself forever unworthy of the Confidence of Congress or of any other Body possessed of sense or Spirit if I did.— In Truth I Sigh for Repose— My Family has become an indispensible Necessary of Life to me. I am no longer a Boy, nor a Young Man.—and there is no Employment however honourable, No Course of Life however brillant, has Such a Lustre in my Imagination as absolutely a private Life. My Farm and my family glitter before my Eyes every day and night.
You may well imagine, that I shall not be beloved in London. I have been as you know, too old and atrocious an offender not to have Millions of Ennemies there.— You know too, that I have acted too daring and decided a Part in France and Holland, as well as in America not to have numerous Ennemies and powerfull ones too in all those Countries.— The Peace does not open to me in publick Life Prospects of Glory & Tryumph and Power and Wealth that can flatter or excite Ambition or Avarice in me.
I knew very well for many Years before I engaged in publick, that if I ever should engage, whatever Dangers I might brave whatever Loses I might Suffer, and whatever Successes I might have, Rewards and Fortunes were never made for me nor mine.—that the utmost I could ever expect would be a comfortable or even a tollerable old Age.— For this I would gladly now compound.—at home I might enjoy it—abroad I certainly cannot.— decide my fate therefore as soon as possible, if it is not yet decided, which I wish & hope and let me embrace you at Philadelphia or at Milton.
With great Affection and Esteem your Friend
John Adams

